DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 1/25/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 1/25/2022. In particular, original Claim 1 has been amended to recite limitations not previously presented. Specifically, claim 1 has been amended to recited amounts of the claimed first, second, and third compound. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al (US 2016/0190469) in view of Nishide et al (US 2016/0329512).

.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al (US 2016/0190469) and Nishide et al (US 2016/0329512) as applied to claims 1-16 above, and in view of Fujita et al (US 2017/0288147).

The rejection is adequately set forth in Paragraph 11 of the Office Action mailed on 11/8/2021 and is incorporated here by reference.

Regarding the new limitations recited in claim 1 drawn to the amounts of the first, second, and third compounds, Ogiwara et al discloses that the light emitting layer can comprise: 
a first compound, corresponding to the recited first compound in the amount of 10 to 80 mass % and overlapping the recited range of about 60 to about 90 wt. %; 
the second compound, corresponding the recited third compound, in the amount of 1 to 10 mass %, and overlapping the recited range of about 0.5 to about 5 wt. %; 
and a third compound, corresponding to the recited second compound in the amount of 10 to 80 mass %, overlapping the recited range 10 to 40 wt. % ([0169]-[0172]).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al (US 2016/0190469) and Nishide et al (US 2016/0329512) as applied to claims 1-16 above, and in view of Shin et al(US 2012/0049192).

The rejection is adequately set forth in Paragraph 12 of the Office Action mailed on 11/8/2021 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive. 

In light of Applicants’ arguments and amendments to the claims, the 35 U.S.C. 112 rejections as set forth in the previous Office Action are hereby withdrawn.

In light of the amendments to the claims, the claim objections as set forth in the previous Office Action are hereby withdrawn.

Applicants’ argue that Ogiwara does not provide or even recognize the interplay of the first compound in the amount of about 60 to about 90 wt.%, the second compound in the amount of about 10 to about 40 wt. %, and a third compound in the amount of about 0.5 to 5 wt. %, 
the first compound, corresponding to the recited first compound, in the amount of 10 to 80 mass % and overlapping the recited range of about 60 to about 90 wt. %; 
the second compound, corresponding the recited third compound, in the amount of 1 to 10 mass %, and overlapping the recited range of about 0.5 to about 5 wt. %; 
and a third compound, corresponding to the recited second compound in the amount of 10 to 80 mass %, overlapping the recited range 10 to 40 wt. % ([0169]-[0172]).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Applicants point to Paragraphs [0076] and [0096] of the reference and argue the first embodiment of Ogiwara appears to be light emitting layer including only the first compound in the amount of 90 to 99 mass % and the second compound in the amount of 1 to 10 mass % and therefore the reference fails to disclose that the light emitting layer comprising the first, second, and third compounds. However, as discussed above, the reference discloses a second embodiment where the light emitting layer comprises three compounds in amounts overlapping those presently claimed.

Applicants argue that in the second embodiment of Ogiwara, the third compound of Ogiwara cannot correspond to the second compound of claim 1 given that Paragraphs [0169]-[0171] disclose that the second embodiment is different from the organic electroluminescent device in further containing a third compound in the emitting layer and that the third compound has a larger singlet energy than the singlet energy of the first compound. However, while the reference requires that the second embodiment is different from the first embodiment in that the second embodiment contains a third compound, where the third compound has a larger singlet energy than the singlet energy of the first compound, it is noted that Applicants’ have not proffered any evidence, i.e. data, that the combination of first, second, and third compounds as obtained by the combined disclosures of Ogiwara et al and Nishide et al as proposed by the Examiner would not meet the requirement of the second embodiment as disclosed by Ogiwara et al.

As evidence of unexpected results of the instantly claimed combination of three compounds in the light emitting layer, Applicants point to Table 1 presented in the instant Specification, where Comparative Examples 4 and 5 correspond to Examples 2 and 3 of Ogiwara containing three (3) compounds are compared to Inventive Examples 1-11 comprising the three (3) recited compounds of the claims demonstrate improved efficiency and lifespan. However, first it is noted that Comparative Example 4 comprises compounds HX01, TX01 and DX01 and Comparative Example 5 comprises compounds HX02, TX02 and DX02, while Inventive Examples 1-3 each comprise a combination of H001, T001, and D001; Inventive Examples 4 and 5 each contain a combination of H002, T001, and D001; Inventive Examples 6 and 7 each contain a combination of H001, T001, and D001; Inventive Examples 8 and 9 each contain a 

Furthermore, it is noted that the scope of the inventive examples is not commensurate in scope with the scope of the present claims. The present claims recite an emitter layer comprising three (3) compounds given by Formulas 1-3. These formulas encompass innumerable compounds, while the examples exemplify combinations of three (3) compounds encompassed by recited Formulas (1) to (3). Accordingly, it is unclear if the exemplified combinations are indicative of all compound combinations encompassed by the present claims or only for the particular combinations exemplified in the examples.

Applicants argue that one of ordinary in the art studying Ogiwara, Nishide, Fujita, and Shin each as a whole and without impermissible hindsight would have found no motivation or apparent reasons to modify Ogiwara with Nishide, Fujita or Shin. However, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767